DYER, District Judge.
This cause came on to be heard on claimant’s motion to modify the injunction previously entered in this limitation proceeding, restraining the prosecution of claimant’s claim in any court other than the limitation court. The motion presents a novel question for adjudication in that, although there is a single claimant, there are multiple owners over whom personal service cannot be obtained in a single jurisdiction. Claimant, of course, relies upon the two Green cases, Langnes v. Green, 282 U.S. 531, 51 S.Ct. 243, 75 L.Ed. 520; Ex parte Green, 286 U.S. 437, 440, 52 S.Ct. 602, 76 L.Ed. 1212; and Petition of Red Star Barge Line, Inc., 2 Cir., 160 F. 2d 436, cert, den., 331 U.S. 850, 67 S.Ct. 1741, 91 L.Ed. 1859, which was a multiple owner case. However, in both the Lang-nes litigation and in the Red Star petition the basis of decision was that there could be only one claim against the fund. Here claimant can sue one owner in Florida and the other in Massachusetts, with the result that there may well be two judgments, either or both of which may exceed the limitation fund. As a practical matter the difficulty in apportioning the fund between two possibly widely disparate judgments would indicate the advisability of a concursus and actually takes the case out of the Lang-nes v. Green situation and places it among the multiple claim cases, where it is clearly the law that the injunction is not to be modified. The obvious purpose and intent of the limitation statute has often been commented upon in judicial decisions and it is not for this court to extend the exceptions created in the Langnes v. Green case. Therefore, it is upon consideration.
Ordered, Adjudged and Decreed that the motion to modify the injunction be and the same is hereby denied.